internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si -- plr-122351-98 date march in re request for private_letter_ruling under sec_42 of the internal_revenue_code legend agency partnership project bins state x district a b c d e f plr-122351-98 g h i j k l m n o p q r s t u v w x dear this letter responds to a letter dated date and subsequent correspondence that was submitted on behalf of the agency and the partnership requesting permission under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts the agency and the partnership have made the following representations plr-122351-98 the partnership is a calendar_year taxpayer that uses the accrual_method of accounting the partnership is a state x limited_partnership that was formed on date a for the purpose of owning and operating the project a b-unit low-income_housing project the district_office of the internal_revenue_service that has examination jurisdiction over the agency and the partnership is district on c the partnership submitted an application to the agency for a reservation of d sec_42 credits in the maximum amount of dollar_figuree the application reflected a site plan calling for b units in f buildings on g the project received the reservation from the agency conditionally allocating credits in the amount of dollar_figureh on i the agency and the partnership entered into binding agreement allowing the partnership to elect the appropriate percentage month for purposes of sec_42 with the buildings in the project assigned the building identification numbers of bins on j the agency and partnership executed a carryover allocation in the amount of dollar_figureh the project was constructed and placed_in_service by the partnership as of k after receipt of the placed-in-service cost information the agency conducted and additional review of the project pursuant to newly-adopted procedures for limiting developer fees as of the agency’s d qualified_allocation_plan the agency limited developer fees however the agency did not initiate procedures for enforcement of the developer fee limits until l a date after the agency’s review of the project’s application and after the partnership received its carryover allocation the agency applied the new developer fee limits to the partnership’s project in l which reduced the total amount of sec_42 credits for the project to dollar_figurem the agency issued the form 8609s low-income_housing_credit allocation certification for the buildings in the project in n effective as of o with the reduced sec_42 credits the partnership filed a lawsuit on w against the agency seeking reinstatement of the higher amount of sec_42 credits in x the agency and the partnership engaged in discussions and negotiations to resolve the dispute during a meeting held on v the board_of commissioners of the agency agreed that it was inappropriate to apply the new procedures for enforcing developer fee limits to the partnership’s project after the project had been placed_in_service it was the intent of the agency to implement these procedures in the pre- construction stages of a project’s assessment the procedures had not been implemented in d when the partnership received the carryover allocation furthermore at the time the carryover allocation was executed and at the time the agency issued the form 8609s the agency intended that the partnership receive the maximum amount of sec_42 credits allowable for the project based on the procedures in place at the time the partnership applied for the credits the agency and the partnership contend that subjecting the project to the new developer fee limits after execution of the carryover allocation and after the project was placed_in_service was an administrative error resulting in reduced sec_42 credits reported on the form 8609s correction of the plr-122351-98 administrative error will result in increase of dollar_figurep in total sec_42 credits for the project by the agency the agency and the partnership request a ruling granting approval to correct the form 8609s for the buildings in the project because of an administrative error or omission described above at the time the project was placed_in_service and the form 8609s were issued as required by sec_1_42-13 the agency and the partnership agree to such conditions as the secretary considers appropriate if the ruling_request is granted under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 under sec_1_42-13 a state_agency must obtain the secretary's prior approval to correct an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for a building or project as represented above it was the intent of the agency and the partnership to allocate the maximum amount of sec_42 credits to the project this error did not result from a misinterpretation of the applicable rules and regulations under sec_42 however the reduced credits resulted in form 8609s for the buildings in the project that were inconsistent with the carryover allocation thus a correctable administrative error occurred in this situation based solely on the representations and the relevant law and regulations set forth above we conclude as follows the agency committed an administrative error when it applied new developer fee limits to the project after the carryover allocation was executed and after the project was placed_in_service which reduced the amount of sec_42 credits for each building in the project because of this administrative error the form 8609s inaccurately reflect the intent of the agency and the plr-122351-98 partnership when the d carryover allocation was executed and after the agency agreed on v that there was an administrative error the agency and partnership attempted to correct the administrative error within a reasonable period of time to correct this administrative error the agency must do the following amend the form 8609s to correct the administrative error described above by increasing the amount of sec_42 credits and maximum qualified_basis for each building in the project to the credit amounts described for the buildings in the carryover allocation dated j on the amended form 8609s the agency will indicate that it is making the correction under sec_1_42-13 reduce the agency’s q housing_credit ceiling by dollar_figurer this amount represents the dollar_figurep in increased sec_42 credits for the project plus interest compounded annually the interest is calculated as the average of the annual federal_mid-term_rate and the annual federal_long-term_rate under sec_1274 for s applied to the period beginning t through ending u and the dollar_figurer reduction of the agency’s q housing_credit ceiling must be reflected on the line 5a of the q form_8610 annual low-income_housing_credit agencies report that represents dollar_figure multiplied by the state population the agency should asterisk line 5a and briefly explain at the bottom of the form_8610 that this line amount reflects the correction required by this letter_ruling when filed a copy of this letter_ruling must also be attached to the form_8610 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 and the amount of developer fees included in the eligible_basis of each building in the project this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-122351-98 in accordance with the power_of_attorney on file a copy of this letter is being sent to the partnership’s authorized legal_representative sincerely yours s susan j reaman susan j reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
